internal_revenue_service number release date index number 45k ------------------------ ----------------------------------- --------------------------------------- ------------------------------------------ -------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-110119-06 date august ------------------------------------------------------------------------------------------ legend p ------------------------------------------------------------------------------------------------------- t u v facility facility facility facility site site reagent location location location location location location date date -------------------------------------------------- ---------------------------- ----------------------------------- ----------------- ---------------- -------- ------- ----------------------- ---------------------- ---------------- ------------------------------------ ---------------------------- ----------------------------------------- ------------------------------------------- ------------------------------------------ ----------------------------- --------------------------- ------------------------- plr-110119-06 dear ---------------- this letter is in response to your letter dated date submitted on behalf of p by its authorized representative requesting rulings under sec_45k formerly sec_29 and of the internal_revenue_code the facts as represented by p and p's authorized representative are as follows p received plr-130091-02 on date and plr-110057-97 on date which rule on issues addressed by this letter p seeks a confirmation of the rulings in light of the relocation of facility and facility p is a delaware limited_partnership classified as a partnership for federal_income_tax purposes the members of p are u and v partners v is responsible for the day- to-day management of p p owns facility facility facility and facility the facility or facilities facility was originally located in location facility was originally located in location facility was originally located in location facility was originally located in location each facility consists of two production lines each of which consists of a briquetter that is fed by its associated mixer p has supplied a detailed description of the process employed at the facilities p is now using reagent in the process for the production of synthetic_fuel at the facilities p relocated and reassembled facility and began operating at site in location site is on land owned by t p relocated and reassembled facility and is in the final stages of relocating to location site is on land owned by t p has entered into a number of agreements with parties unrelated to p and its partners with respect to the operation of synthetic_fuel production at facility and facility these agreements have been provided and described in detail in the ruling_request p has provided a detailed list of costs from the relocations of facility and facility and has represented that following the relocations the fair_market_value of the used_property will be more than percent of each facility's total fair_market_value the cost of the new property plus the value of the used_property the service recently completed an audit of p in connection with the audit the service requested and reviewed information and various documents regarding the placed-in-service facts of the facilities thereafter p received signed forms 870-pt from the service which closed the audit without any adjustment relating to whether p's facilities were placed-in-service prior to date pursuant to a binding written contract in effect before date plr-110119-06 a recognized expert in coal combustion chemistry has performed tests on the coal used at the facilities and the synthetic_fuel produced at the facilities and has submitted reports on fuel produced from coal using the process described in the ruling_request with the use of the reformulated chemical reagent the expert has concluded in each case that a significant chemical change takes place with the application of the process using reagent the rulings requested by p in light of the proposed transactions described above are each facility of p with use of the process described and the reagent will produce a qualified_fuel within the meaning of sec_45k the construction_contract constitutes a binding written contract in effect before date within the meaning of sec_45k the production of qualified_fuel from the facilities will be attributable solely to p within the meaning of sec_45k and thus p will be entitled to the credit under sec_45k on the qualified_fuel sold to unrelated persons provided the facilities were placed_in_service by the deadline in sec_45k date the sec_45k credit attributable to p will be allocated among its partners u and v under the principles of sec_702 in accordance with their interests in p when the credit arises which interest is determined based on a valid allocation of the p’s gross_income that arises from the receipts from the sale of the qualified_fuel and provided a facility was placed_in_service prior to date within the meaning of sec_45k relocation of such facility to a different location after date will not result in a new placed_in_service_date for such facility for purposes of sec_45k provided the fair_market_value of the used_property of such facility is more than percent of such facility's total fair_market_value the cost of the new property plus the value of the used_property the changes since the issuance of the rulings are the relocation of facility and facility and the use of reagent the rulings issued in the previous rulings are not affected by the changed facts as described in the ruling_request ruling_request sec_1 sec_45k allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the plr-110119-06 taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_45k defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_45k former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports confirming that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to p consistent with announcement and the service's long standing ruling practice accordingly based on the information supplied plr-110119-06 by p and p's authorized representative including the test results submitted by p we agree that the fuel produced in the facilities using the process and reagent described in p's ruling_request and in the previous rulings will result in a significant chemical change to the coal transforming the coal into a solid synthetic_fuel from coal because p owns the facilities and operates and maintains the facilities we conclude p will be entitled to the sec_45k credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person ruling_request sec_45k and f provide that sec_45k applies with respect to qualified_fuels that are produced in a facility placed_in_service after date and before date and that are sold before date sec_45k modifies sec_45k in the case of a facility producing qualified_fuels described in sec_45k which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_45k provides that for purposes of sec_45k a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_45k provides that if the facility is originally placed_in_service after date sec_45k shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction contracts executed prior to date include such essential features as a description of the facility to be constructed a completion date and a maximum price p has represented that each construction_contract is binding under applicable state law and that each contract provides for liquidated_damages of at least five percent therefore we reaffirm our conclusion in the previous ruling that the construction contracts are binding written contract in effect before date within the meaning of sec_45k ruling_request sec_45k allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_7701 the term taxpayer means any person subject_to any internal revenue tax sec_7701 provides that the term person includes an individual trust estate partnership_association company or corporation accordingly p should be treated as the taxpayer for purposes of the sec_45k credit plr-110119-06 sec_702 and the regulations thereunder require each partner to take into account separately the partner's_distributive_share of each class or item of the partnership's income gain loss deduction or credit see sec_1_702-1 sec_1_702-1 of income_tax regulation requires each partner to take into account separately the partner's_distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability different from that which would otherwise result under sec_1_702-1 a partner's_distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if i the partnership_agreement does not provide for the partner's_distributive_share of income gain loss deduction or credit or item thereof or ii the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect under sec_1_704-1 allocations of tax_credits and tax_credit recapture except for sec_38 property do not result in any adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or tax_credit recapture arises the regulations provide however that in determining the partners' interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable such as the sec_45k credit if that receipt also gives rise to a valid allocation of partnership income the partners' interests in the partnership with respect to such item of credit will be in the same proportion as such partners' respective distributive shares of such income sec_1_704-1 based on the information submitted we conclude that the sec_45k credit attributable to p may be passed through to and allocated to u and v in accordance with each partner's interest in p when the credit arises for the sec_45k credit a partner's interest in p is determined based on a valid allocation of the receipts from the sale of the sec_45k qualified_fuel ruling_request revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during a 10-year period beginning on the date the facility was originally placed_in_service and plr-110119-06 sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situations consistent with the holding in revrul_94_31 if the facility or facility were placed_in_service prior to date within the meaning of sec_45k the relocation of either facility after date or replacement of parts of facility or facility after that date will not result in a new placed_in_service_date for either facility for purposes of sec_45k provided the fair_market_value of the original property is more than percent of each respective facility's total fair_market_value at the time of the relocation or replacement when property is placed_in_service is a factual determination and we express no opinion on when the facilities were placed_in_service accordingly based on the information submitted and the representations made we conclude as follows each facility of p with use of the process described and the reagent will produce a qualified_fuel within the meaning of sec_45k the construction_contract constitutes a binding written contract in effect before date within the meaning of sec_45k the production of qualified_fuel from the facilities will be attributable solely to p within the meaning of sec_45k and thus p will be entitled to the credit under sec_45k of the code on the qualified_fuel sold to unrelated persons provided the facilities were placed_in_service by the deadline in sec_45k date the sec_45k credit attributable to p will be allocated among its partners u and v under the principles of sec_702 in accordance with their interests in p when the credit arises which interest is determined based on a valid allocation of the p’s gross_income that arises from the receipts from the sale of the qualified_fuel and provided a facility was placed_in_service prior to date within the meaning of sec_45k relocation of such facility to a different location after date will not result in a new placed_in_service_date for such facility for purposes of sec_45k provided the fair_market_value of the used_property of such facility is more than percent of such facility's total fair_market_value the cost of the new property plus the value of the used_property plr-110119-06 the conclusions drawn and rulings given in this letter are subject_to the requirements that taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2006_1 2006_1_irb_1 however when the criteria in dollar_figure of revproc_2006_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries -------------------- cc ----------------------- ------------------------------------ --------------------------------
